Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 09/09/2019 in which claims 1-20 are pending and are being examined.

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority to JAPAN 2019-050178 filed on 03/18/2019. The certified copy of priority has been filed on 10/03/2019.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 09/09/2019 and 09/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 15, 16 and similar dependent claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application APP 16/564,818. This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Co-pending Application and is covered by the Application since the Application and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter:
Co-pending Application 16/564,818
Instant Application:-16/564,406
1. An electronic apparatus capable of determining a distance to an object based on at least first reflected light provided by a reflection of first pulsed light on the object and second reflected light provided by a reflection of a second pulsed light on the object, comprising: an input terminal configured to receive an electrical signal of intensity of reception light; processing circuitry configured to: specify, based on the electrical signal, a first duration from when the first pulsed light is emitted until when the first reflected light is received within a first measurement range; and determine, based on the first duration, a second measurement range of the second reflected light, specify, based on the electrical signal, a second duration from when the second pulsed light is emitted until when the second reflected light is received within the second measurement range, and determine the distance from the electronic apparatus to the object according to the second duration.
1. An electronic apparatus capable of determining a distance to an object based on reflected light provided by a reflection of pulsed light on the object, comprising: detectors configured to detect reception light to measure times from an emission of the pulsed light to detections of the reception light; and processing circuitry configured to: determine a duration in which the reflected light is received based on the times; determine, based on one of the times in the duration, a reception timing of the reflected light included in the reception light; and determine the distance from the electronic apparatus to the object according to the reception timing of the reflected light.


As demonstrated, the claim of Co-pending Application 16/564,818 anticipate the features of the claim of instant application 16/564,406. Similar rejection can be applied for co-pending application 16/564,840  
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.

	

Examiner’s Note

Claims 1-14 refer to "An electronic apparatus”, Claim 15 refers to "An electronic apparatus”, and, Claims 16-20 refer to "A method of determining a distance to an object”. Claims 15-20 are similarly rejected in light of rejection of claims 1-14, any obvious combination of the rejection of claims 1-14, or the differences are obvious to the ordinary skill in the art.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et al. (US 20200191958 A1), hereinafter Ikuta, in view of Dutton et al. (US 20150041625), hereinafter Dutton, further in view of Nakase et al. (JPH 10253760 A), hereinafter Nakase. Machine level English translation has been submitted in IDS.
	
	Regarding claim 1, Ikuta discloses an electronic apparatus capable of determining a distance to an object based on reflected light provided by a reflection of pulsed light on the object, comprising (Abstract): detectors configured to detect reception light to measure times from an emission of the pulsed light to detections of the reception light (Fig. 1, element 10); and processing circuitry configured to: determine a duration in which the reflected light is received based on the times ([0039]); determine, based on one of the times in the duration, a reception timing of the reflected light included in the reception light ([0052]); and determine the distance from the electronic apparatus to the object according to the reception timing of the reflected light (Fig. 5, element S90).  
	Ikuta discloses all the elements of claim 1 but Ikuta does not appear to explicitly disclose in the cited section a reflection of pulsed light on the object.
	However, Dutton from the same or similar endeavor teaches a reflection of pulsed light on the object (fig. 1, [0081]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikuta to incorporate the teachings of Dutton to improve signaling events (Dutton, [0005]-[0006]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Ikuta in view of Dutton discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section determine a duration.
	However, Nakase from the same or similar endeavor teaches determine a duration ([0014], period).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikuta in view of Dutton to incorporate the teachings of Nakase to measure distance with high accuracy (Nakase, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	
	Regarding claim 2, Ikuta in view of Dutton further in view of Nakase discloses the electronic apparatus according to claim 1, wherein the processing circuitry is further configured to calculate a distribution of the times and determine the duration based on the distribution (Ikuta, [0052], Dutton, [0081]-[0084]).  

	Regarding claim 3, Ikuta in view of Dutton further in view of Nakase discloses the electronic apparatus according to claim 1, wherein the processing unit determines a duration to maximize a number of the times included in the duration (Ikuta, [0052], Dutton, [0081]-[0084], histogram has maximum and minimum delay range).  

	Regarding claim 4, Ikuta in view of Dutton further in view of Nakase discloses the electronic apparatus according to claim 1, wherein a length of the duration is equal to or more than a pulse width of the pulsed light (Ikuta, [0052], Fig. 6, round-trip, Dutton, [0081]-[0084], Fig. 2).  

	Regarding claim 5, Ikuta in view of Dutton further in view of Nakase discloses the electronic apparatus according to claim 1, wherein the processing unit determines the reception timing of the reflected light based on at least one of an earliest light receiving time and a latest light receiving time of the times included in the duration (Ikuta, [0073], [0086], Dutton, Fig. 16, Nakase, [0014], [0034], [0038]).  

	Regarding claim 6, Ikuta in view of Dutton further in view of Nakase discloses the electronic apparatus according to claim 1, wherein the processing unit determines the reception timing of the reflected light based on an average time of an earliest light receiving time and a latest light receiving time in the duration (Ikuta, [0073], [0086], Dutton, Fig. 16, Nakase, [0014], [0034], [0038]).  

	Regarding claim 7, Ikuta in view of Dutton further in view of Nakase discloses the electronic apparatus according to claim 1, further comprising: a reflection unit that partially reflects the pulsed light, wherein the detectors notify the processing circuitry of an emission timing of the pulsed light, wherein the processing circuitry measures the times based on the notification (Ikuta, [0073], [0086], Dutton, Fig. 16, Nakase, [003]-[0004], scattered light, suppress noise, [0014], [0034], [0038]).  

	Regarding claim 8, Ikuta in view of Dutton further in view of Nakase discloses the electronic apparatus according to claim 1, wherein the processing unit creates a layout including information indicating a coordinate of the object based on at least one of the determined reception timing and the distance (Ikuta, [0073], [0086], Dutton, Fig. 16, [0083], time of flight imager, [0085]-[0092], Nakase, [003]-[0004], scattered light, suppress noise, [0014], [0034], [0038]).  

	Regarding claim 9, Ikuta in view of Dutton further in view of Nakase discloses the electronic apparatus according to claim 1, further comprising: an output unit that outputs at least one of information indicating the distance between the electronic apparatus and the object, information indicating the determined time, and information indicating a layout (Ikuta, [0073], [0086], Dutton, Fig. 16, [0083], time of flight imager, [0084]-[0092], 3D Depth Images, Nakase, [0003]-[0004], scattered light, suppress noise, [0014], [0034], [0038]).  

	Regarding claim 10, Ikuta in view of Dutton further in view of Nakase discloses the electronic apparatus according to claim 1, further comprising: a storage that retains at least one of information indicating the times, information indicating the number of the times per section included in the duration, information indicating the determined reception timing, information indicating the distance between the electronic apparatus and the object, and information indicating a layout (Ikuta, [0073], [0086], Dutton, Fig. 16, [0083], time of flight imager, [0084]-[0092], 3D Depth Images, Nakase, Fig. 2, [0003]-[0004], scattered light, suppress noise, [0014], [0034], [0038]).  

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta in view of Dutton further in view of Nakase further in view of Giordano et al. (US 20070138284 A1), hereinafter Giordano. 

	Regarding claim 11, Ikuta in view of Dutton further in view of Nakase discloses all the elements of claim 11 but they do not appear to explicitly disclose in the cited section the electronic apparatus according to claim 8, further41 comprising: a power control unit that determines a command for a power unit of a mobile object on a basis of the layout.  
	However, Giordano from the same or similar endeavor teaches a power control unit that determines a command for a power unit of a mobile object on a basis of the layout ([0427]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikuta in view of Dutton further in view of Nakase to incorporate the teachings of Giordano for optimal operation for imaging (Giordano, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.


	Regarding claim 12, Ikuta in view of Dutton further in view of Nakase further in view of Giordano discloses the electronic apparatus according to claim 1 comprising: a light source that emits the pulsed light (Ikuta, [0073], [0086], Dutton, Fig. 16, [0083], time of flight imager, [0084]-[0092], 3D Depth Images, Nakase, Fig. 2, [0003]-[0004], scattered light, suppress noise, [0014], [0034], [0038]).  

	Regarding claim 13, Ikuta in view of Dutton further in view of Nakase further in view of Giordano discloses the electronic apparatus according to claim 1, wherein the detectors receive lights to output electric signals by photoelectric conversion of the received lights, wherein the processing circuitry outputs the times based on the electric signals (Ikuta, [0073], [0086], Dutton, Fig. 16, [0083], time of flight imager, [0084]-[0092], 3D Depth Images, Nakase, Fig. 2, [0003]-[0004], scattered light, suppress noise, [0014], [0034], [0038], Giordano, [0390], photodiode).  

	Regarding claim 14, Ikuta in view of Dutton further in view of Nakase discloses the electronic apparatus according to claim 1 comprising: a scan controller configured to scan direction of the pulsed light within an area, wherein the area comprises a position of the object (Ikuta, [0073], [0086], Dutton, Fig. 16, [0083], time of flight imager, [0084]-[0092], 3D Depth Images, Nakase, Fig. 2, [0003]-[0004], scattered light, suppress noise, [0014], [0034], [0038], Giordano, [0390], photodiode, [0010]-[0011], Fig. 12A, FOBA and FOBB).

Regarding claim 15-20, See Examiner’s Note.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487